                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


KAREN THOMAS
2011 Candle Way
Green Bay, WI 54304

              Plaintiff,                          Case No.: 21-cv-979

      v.                                          JURY TRIAL DEMANDED

CITY OF GREEN BAY
100 North Jefferson Street, #200
Green Bay, WI 54301-5026

              Defendant.


                                    COMPLAINT


      Plaintiff, Karen Thomas, through her attorneys, Hawks Quindel, S.C., by

Nicholas E. Fairweather and Lili C. Behm, for her Complaint against the Defendant,

City of Green Bay, states as follows:

                               NATURE OF ACTION

      1.      Plaintiff, Karen Thomas, brings this action under the Family and

Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”) to correct unlawful

employment practices and to provide appropriate relief where she was adversely

affected by such practices.




           Case 1:21-cv-00979-WCG Filed 08/19/21 Page 1 of 7 Document 1
                            JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

as this case involves federal questions under the FMLA, 29 U.S.C. § 2601 et. seq.

       3.      Venue is proper in the Eastern District of Wisconsin under 28 U.S.C.

§ 1391(b) and 42 U.S.C. §§ 12117(a), 2000e-5(f)(3) because all acts or omissions giving

rise to this claim occurred in this district in Green Bay, Wisconsin.

                                       PARTIES

       4.      Plaintiff, Karen Thomas (“Ms. Thomas”), is an adult resident of the

State of Wisconsin, residing at 2011 Candle Way, Green Bay, Wisconsin 54304. She

was an employee of Defendant, City of Green Bay (“City”), from June 13, 2018, to

December 9, 2019.

       5.      At all relevant times, Ms. Thomas was an “eligible employee” having

worked at least 1,250 hours during the 12-month period immediately preceding the

date she requested medical leave to care for her husband from the City on or about

September 16, 2019 under the Family and Medical Leave Act (“FMLA”), pursuant to

29 U.S.C. §§ 2611(2)(A)(i, ii).

       6.      The City is a covered entity under Section 101(2) of the ADA, 42 U.S.C.

§ 12111(2).

       7.      The City is an “employer” engaged in an industry affecting commerce

pursuant to 29 U.S.C. § 2611(4)(A)(i) and 29 C.F.R. § 825.104(a) for purposes of the

FMLA.




                                            2

            Case 1:21-cv-00979-WCG Filed 08/19/21 Page 2 of 7 Document 1
        8.      The City employs fifty (50) or more employees for each working day

during twenty (20) or more calendar workweeks in the year in question as well as the

year preceding it pursuant to U.S.C. § 2611(4)(A)(i) for purposes of the FMLA.

                              FACTUAL ALLEGATIONS

        9.      Ms. Thomas was hired at the City and began her employment on June

13, 2018.

        10.     Over a year later, Ms. Thomas’s husband required a total knee

replacement and follow-up care. Ms. Thomas requested FMLA leave from Transit

Director Patty Kiewicz and Transit Supervisor Patrick Schmidt on September 16,

2019.

        11.     Mr. Thomas underwent the surgical procedure on September 30, 2019;

Ms. Thomas’s FMLA leave was approved from September 30, 2019 through October

14, 2019. She was further approved for intermittent leave through December 23,

2019. The initial leave period was later extended by one week, with Ms. Thomas

returning to work full-time on October 21, 2019.

        12.     Ms. Thomas accompanied her husband to an appointment on October

22, 2019. This was covered by Ms. Thomas’s intermittent leave. Yet Transit

Supervisor Chris Braatz requested a doctor’s note to explain Ms. Thomas’s absence.

        13.     When Ms. Thomas informed Mr. Braatz that the physician’s

certification had already been received by the City, Mr. Braatz insisted that a note

was required, stating, “this is how we’ve always done it.”




                                          3

             Case 1:21-cv-00979-WCG Filed 08/19/21 Page 3 of 7 Document 1
      14.    Mr. Braatz continued to demand the note, eventually informing Ms.

Thomas that her failure to produce it would be an “unexcused absence,” i.e., possible

termination of her employment.

      15.    Transit Supervisors Harman Singh, Mr. Braatz, and Mr. Schmidt, as

well as Transit Director Ms. Kiewicz, continued demanding doctor’s notes from Ms.

Thomas through December 2019. Ms. Thomas correctly referred her supervisors to

the physician’s certification previously filed with the City’s Human Resources

Department at the time of her request for leave.

      16.    Rather than continue to endure harassment from her supervisors

regarding an approved intermittent leave, Ms. Thomas submitted a letter of

resignation on December 9, 2019.

                    FIRST CAUSE OF ACTION:
  INTERFERENCE WITH PLAINTIFF’S EXERCISE OF RIGHTS UNDER THE
            FMLA, IN VIOLATION OF 29 U.S.C. 2615(a)(1)

      17.    Ms. Thomas re-alleges and incorporates herein by reference the above

numbered paragraphs.

      18.    The FMLA, 29 U.S.C. § 2615(a)(1), prohibits an employer from

interfering with the exercise of, or the attempt to exercise, any right provided by the

FMLA.

      19.    Ms. Thomas exercised a right under the FMLA when she requested and

used approved family leave under the FMLA.




                                          4

        Case 1:21-cv-00979-WCG Filed 08/19/21 Page 4 of 7 Document 1
      20.    By engaging in the conduct such as that described supra at ¶¶ 12-16,

the City interfered with Ms. Thomas’s exercise of rights under the FMLA when it

failed or refused to accept her need for intermittent family leave, instead demanding

physician certification (from her husband’s physician) for each absence.

      21.    As a direct and proximate result of the City’s violations of 29 U.S.C. §

2615(a)(1), Ms. Thomas has suffered economic damages including her lost wages

and interest she would have earned on that money, and Ms. Thomas has incurred

attorney’s fees.

                     SECOND CAUSE OF ACTION:
    RETALIATION AGAINST PLAINTIFF FOR ENGAGING IN PROTECTED
     ACTIVITY UNDER THE FMLA, IN VIOLATION OF 29 U.S.C. 2615(a)(2)

      22.    Ms. Thomas re-alleges and incorporates herein by reference the above

numbered paragraphs.

      23.    The FMLA declares that “it shall be unlawful for any employer to

discharge or in any other manner discriminate against any individual for opposing

any practice made unlawful by this subchapter.” 29 U.S.C. § 2615(a)(2).

      24.    Indeed, an employer may not consider the taking of FMLA leave as a

negative factor in employment actions. 29 C.F.R. § 825.220(c).

      25.    Ms. Thomas engaged in protected activity by requesting and using

approved medical leave under the FMLA.




                                          5

         Case 1:21-cv-00979-WCG Filed 08/19/21 Page 5 of 7 Document 1
      26.    Ms. Thomas suffered an adverse employment action when the City

continually requested additional medical certification from her, harassed her and

threatened to discipline her for FMLA-protected absences to the extent that Ms.

Thomas felt she had no choice but to resign her employment.

      27.    By engaging in the conduct such as that described above, the City

willfully discriminated against Ms. Thomas for taking family leave under the FMLA,

in violation of 29 U.S.C. § 2615(a)(2).

      28.    The City’s continual harassment and threats against Ms. Thomas,

which led her to feel coerced into leaving her employment, were motivated by and

undertaken in retaliation for Ms. Thomas’s FMLA-protected family leave.

      29.    As a direct and proximate result of the City’s violations of 29 U.S.C. §

2615(a)(2), Ms. Thomas has suffered economic damages including her lost wages and

interest she would have earned on that money, and Ms. Thomas has incurred

attorney’s fees.

                                RELIEF REQUESTED

      WHEREFORE, Ms. Thomas demands judgment against the City, ordering:

      A.     Award of back pay equal to the pay she would have received absent the

             discriminatory conduct and interest on the back pay awarded pursuant

             to 29 U.S.C. § 2617(a)(1)(A);




                                             6

         Case 1:21-cv-00979-WCG Filed 08/19/21 Page 6 of 7 Document 1
      B.    Order reinstatement or, alternatively, front pay in an amount sufficient

            to make Ms. Thomas whole pursuant to 29 U.S.C. § 2617(a)(1)(B);

      C.    Liquidated damages as well as pre-and post-judgment interest pursuant

            to 29 U.S.C. § 2617(a)(1)(A);

      D.    Award Ms. Thomas her reasonable attorney’s fee, including litigation

            expenses, and costs, pursuant to 29 U.S.C. § 2617(a)(3); and

      E.    Award other such relief as the Court deems just and proper.

                                 JURY DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

demands a trial by jury.

      Dated this 19th day of August, 2021.

                                HAWKS QUINDEL, S.C.
                                Attorneys for Plaintiff, Karen Thomas


                                By: /s/ Nicholas E. Fairweather
                                Nicholas E. Fairweather, State Bar No.: 1036681
                                Email: nfairweather@hq-law.com
                                Lili C. Behm, State Bar No.: 1107458
                                Email: lbehm@hq-law.com
                                409 East Main Street
                                Post Office Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: (608) 257-0040
                                Facsimile: (608) 256-0236




                                            7

        Case 1:21-cv-00979-WCG Filed 08/19/21 Page 7 of 7 Document 1
